Case 9:20-cv-82039-WPD Document 9 Entered on FLSD Docket 11/23/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 0:20-82039-CIV-DIMITROULEAS

 LARRY KLAYMAN,

        Plaintiff,

 V.

 CABLE NEWS NETWORK, OLIVER DARCY,
 JEFFREY ZUCKER,

       Defendant.
 _____________________________________/

                                    ORDER TO SHOW CAUSE

        THIS CAUSE is before the Court sua sponte.

        Federal courts are courts of limited jurisdiction. See Kokkonen v. Guardian Life Ins. Co.

 of Am., 511 U.S. 375, 377 (1994); Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir.

 1994). District courts have an obligation to inquire into subject matter jurisdiction whenever the

 possibility that jurisdiction does not exist arises, Cheffer v. Reno, 55 F.3d 1517, 1523 (11th Cir.

 1995), and must dismiss an action where it appears that the court lacks jurisdiction. Fed. R. Civ.

 P. 12(h)(3). “[B]ecause a federal court is powerless to act beyond its statutory grant of subject

 matter jurisdiction, a court must zealously insure that jurisdiction exists over a case, and should

 itself raise the question of subject matter jurisdiction at any point in the litigation where a doubt

 about jurisdiction arises.” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001). Under

 §1332(a), federal district courts have original jurisdiction over civil actions between citizens of

 different states and where the amount in controversy “exceeds the sum or value of $75,000,

 exclusive of interest and costs.” 28 U.S.C. §1332(a).

        Plaintiff’s Complaint merely alleges that the amount in controversy exceeds the sum of
Case 9:20-cv-82039-WPD Document 9 Entered on FLSD Docket 11/23/2020 Page 2 of 2




 $15,000.00. See [DE 1]. The Court notes that Defendant states on Plaintiff’s civil cover sheet

 notes that his claim is worth $50,000,000; however, the Court is not convinced that this notation

 alone constitutes a plausible allegation that the amount in controversy exceeds the jurisdictional

 threshold.

        Accordingly, it is ORDERED AND ADJUDGED that Defendant shall have up to and

 including November 30, 2020, to respond to this Order to Show Cause, supporting its claim that

 the amount in controversy in this case exceeds $75,000.

        The Clerk is DIRECTED to mail a copy of this Order to the address below.

        DONE AND ORDERED in Chambers at Ft. Lauderdale, Broward County, Florida, this

 20th day of November, 2020.




 Copies furnished to:
 Counsel of record

 Larry Klayman
 7050 W. Palmetto Park Road
 Boca Raton, FL 33433-3426
